777 N.W.2d 141 (2010)
Mary Ruth CLARK, Petitioner-Appellee,
v.
SWARTZ CREEK COMMUNITY SCHOOLS BOARD OF EDUCATION, Respondent-Appellant.
Docket No. 139993. COA No. 292901.
Supreme Court of Michigan.
January 27, 2010.

Order
On order of the Court, the application for leave to appeal the October 6, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to consolidate is DENIED as moot.